The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kay county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The judgment was rendered in September, 1927, and the appeal was lodged in this court in January, 1928. No briefs in support of the appeal have been filed. An examination of the record discloses no jurisdictional nor fundamental error.
The case is affirmed. *Page 114